Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered May 13, 1986, convicting him of attempted assault in the second degree, criminal possession of a weapon in the fourth degree, resisting arrest and disorderly conduct, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not established is without merit. Viewing the evidence adduced at trial in a light most favorable to the prosecution and giving it the benefit of every reasonable inference to be drawn therefrom, we conclude that the evidence was legally sufficient to establish the defendant’s guilt (see, People v Contes, 60 NY2d 620; People v Androvett, 135 AD2d 640). Moreover, upon the exercise of our factual review power, and recognizing the role of the trier of fact in assessing credibility and the weight afforded to a particular witness’s testimony, we are satisfied *551that the defendant’s guilt was proven beyond a reasonable doubt and that the court’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, J. P., Brown, Harwood and Balletta, JJ., concur.